Citation Nr: 0009086	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-19 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for exposure to Agent 
Orange.  

2.  Entitlement to a compensable rating for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1969

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  That 
determination granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective December 3, 1997.  It also denied entitlement to 
service connection for exposure to Agent Orange and post 
traumatic stress disorder (PTSD).  

In an October 1999 rating decision, the RO granted service 
connection for PTSD and the Board finds that that issue is no 
longer in contention.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (a notice of disagreement filed in response 
to the denial of service connection ceases to be valid if 
service connection is granted).  

On VA examinations in January and August 1998, the veteran 
reported bilateral tinnitus in both ears.  This report could 
be viewed as raising a claim for entitlement to service 
connection for tinnitus.  That issue has not been adjudicated 
by the RO.  Where the veteran raises a claim that has not yet 
been adjudicated, the proper course is to refer that issue to 
the RO.  Bruce v. West, 11 Vet. App. 405 (1998).  This issue 
is, accordingly, referred to the RO for adjudication.



FINDINGS OF FACT

1.  There is no competent evidence of a current disability 
related to in-service Agent Orange exposure.

2.  The veteran has had level I hearing loss in both ears for 
the entire period since the effective date of the grant of 
service connection.  There has been no showing of an 
exceptional hearing pattern as defined in the regulations.


CONCLUSIONS OF LAW

1.  The claim for service connection for exposure to Agent 
Orange is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability have not been met at any time since 
the effective date of the grant of service connection.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.85, 4.86, 4.87, and Diagnostic Code 6100 
(1998, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for Agent Orange exposure

Factual Background 

Service medical records are negative for any disability due 
to herbicide exposure.  The records show that in 1968 he was 
treated for a skin rash, however it was noted that he 
appeared to be allergic to unknown substance.  The December 
1969 separation examination showed no abnormalities, except 
for defective hearing.  

The post-service medical records are negative for a 
disability due to Agent Orange exposure.  

Pertinent Law and Regulations

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See Epps v. Gober, 126 
F.3d. 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).

In order for a claim for service connection to be well 
grounded, there must be (1) competent evidence of a chronic 
disability (a medical diagnosis); (2) evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence, depending on the circumstances); and (3) 
evidence of a nexus between the inservice injury or disease 
and a current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991). 
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1996).  Competent evidence of a 
current disability and of a nexus between service and a 
current disability is still required.  Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

The term herbicide agent means a chemical in herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam Era.  
38 C.F.R. § 3.307(a)(6) (1999).  The Board acknowledges that 
the veteran's service included time in Vietnam and that his 
medals and badges include the National Defense Service Medal; 
Vietnam Service Medal; Vietnam Campaign Medal; Purple Heart 
Medal; Aircraft Crewman's Badge; Air Medal; Army Commendation 
Medal with 2 Oak Leaf Cluster; and Sharpshooter (Rifle).  

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, now provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam Era and 
currently have one of the diseases listed in 38 C.F.R. § 
3.309(e) (1999). 38 C.F.R. § 3.307(a)(6) (1999).  The 
veteran's active duty, as noted above, included service in 
Vietnam and during the Vietnam Era.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: If a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied. Chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
Multiple myeloma, Non-Hodgkin's lymphoma, Acute and subacute 
peripheral neuropathy, Porphyria cutanea tarda, Prostate 
cancer, Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1999).

The provisions of 38 C.F.R. § 3.307(a)(6) provide that the 
presumption of service connection for acneform diseases in 
veteran's exposed to herbicides, only applies if the disease 
became manifest to a degree of 10 percent within one year of 
service.

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub.L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F. 3d, 1039 (Fed. Cir. 1994).  The rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange. Brock v. Brown, 10 Vet. App. 155, 160 (1997).


Analysis

In this case, there is no medical evidence that the veteran 
currently has disability related to Agent Orange exposure.  
The service medical records do not show a disability due to 
Agent Orange exposure.  Moreover, post-service medical 
records do not show a current disability due to Agent Orange 
exposure.  

Although the veteran asserts that he has a disability due to 
his Agent Orange exposure, his lay opinion does not 
constitute competent evidence.  Moreover, the veteran has not 
pointed to any specific disability attributable to Agent 
Orange exposure.  The Court has held that mere exposure to 
Agent Orange is not a compensable occurrence.  Winsett v. 
West, 11 Vet. App. 420, 425 (1998).

The veteran has asserted that he has not been afforded proper 
testing to determine whether he has a current disability 
related to Agent Orange exposure.  However, in the absence of 
a well-grounded claim, VA has no duty to assist him with the 
development of his claim by affording such testing.  
Schroeder v. West, 12 Vet. App. 184 (1999).  The veteran is 
not qualified to render an opinion as to what is essentially 
a question of medical diagnosis, thus, his opinion does not 
constitute competent evidence of a current disability.  
Espiritu, 2 Vet. App. 492, 494-95.  In the absence of 
competent evidence of current disability, the claim for 
service connection for Agent Orange exposure is not well 
grounded. 

Since there is no competent evidence of a current disability, 
the claim for service connection for Agent Orange exposure 
must be denied.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brock v. Brown, 10 Vet. App. 155.

The veteran has not reported the existence of evidence which 
could serve to render his claim well grounded.  Accordingly, 
there is no further duty on the part of VA to inform him of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. 5103 (West 1991); Epps v. Brown, 9 Vet. 
App. 341, 344-345 (1996).


Increased rating for bilateral hearing loss

Factual Background

The veteran's December 1967 examination for entrance into 
service showed normal bilateral hearing.  The December 1969 
separation examination showed defective hearing.  

The veteran was accorded a VA audiological examination in 
April 1970.  At that time, his reported medical history 
reflected that he could hear conversation but could not 
understand it.  There was no reported ringing in either ear 
nor was there a history of infection.  There was reported 
noise exposure during service and post service.  

On examination both external ears and canals were free of 
abnormality.  Both eardrums were of normal color and 
translucency and had sharp light reflexes. There was no 
evidence of scarring, perforation, or discharge in either 
ear.  

Audiogram results showed that the veteran's hearing acuity 
was within normal limits in both ears, however that was 
evidence of an acoustic trauma type notch at 6000 Hertz, 
bilaterally.

VA outpatient audiological evaluation conducted in January 
1998 revealed the following speech reception thresholds in 
decibels:

Hertz	1,000	2,000	3,000	4,000	Average

Right	5	5	20	45	18.75
Left	 	10	5	20	60	23.75

Speech recognition was 96 percent in the right ear and 100 
percent in the left.

The veteran was accorded a VA audiological examination in 
August 1998.  That test revealed the following speech 
reception thresholds in decibels:

Hertz	1,000	2,000	3,000	4,000	Average

Right	10	5	15	70	25	
Left		10	10	20	75	28.75	

Speech discrimination using the Maryland word list was 100 
percent in both ears.

At that time, he reported hearing difficulty in both ears 
accompanied by a long standing  "medium to high" pitched 
tinnitus.  Otoscopy revealed clear ear canals and the 
tympanic membranes were visualized, bilaterally.  

The audiologic testing was interpreted as revealing a 
precipitously sloping severe to profound high frequency 
sensorineural hearing loss, bilaterally.  Pure tone averages 
for the 1000 to 4000 Hertz range. 

Pertinent Law and Regulations

Initially, the Board finds that the veteran's claim is well 
grounded. 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A veteran's assertion that the disability 
has worsened serves to render the claim well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  In the 
instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability rating.  However, when a veteran 
is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board also finds 
that VA has complied with its obligation to assist the 
veteran with the development of his claim.  38 U.S.C.A. § 
5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.

The VA has changed the regulations pertaining to the 
evaluation of hearing loss.  These changes became effective 
June 10, 1999.

When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  The RO has not had the opportunity to evaluate 
the veteran's claim under the new regulations.  However, in 
this case, the Board finds that a remand to afford the RO an 
opportunity to review the veteran's claim is not necessary.  
The pertinent regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of the VA.  64 FR 
25202, May 11, 1999, codified at 38 C.F.R. § 4.85.  The 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed.  The 
veteran has already been afforded the hearing tests required 
by the new regulations, and these were used by the RO in the 
evaluation of his claim.  Therefore, the Board is able to 
evaluate this claim under the new regulations without 
prejudice to the veteran, and will proceed with consideration 
of the appeal.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I.  64 FR 25202, (1999) (codified at 38 C.F.R. § 4.85).

Under the new provisions of 38 C.F.R. § 4.86 (1999):

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral. Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral. Each ear will be evaluated 
separately. 

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

Analysis

The Board has considered the veteran's argument that his 
hearing loss is more severe than reflected by the current 
rating evaluation.  However, the evidence clearly weighs 
against the assignment of a compensable evaluation in this 
case.  

The requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The evaluation of 
hearing loss is reached by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Testing clearly shows 
that he does not have an exceptional pattern of hearing loss 
so as to warrant evaluation under 38 C.F.R. § 4.86.

In interpreting the VA audiological examination, the results 
do not demonstrate that the veteran's overall hearing loss is 
severe enough to warrant a compensable disability rating 
under either the old or new rating schedule.  In considering 
the test results reported in January and August 1998, the 
veteran has level "I" speech loss both ears on both 
examinations.

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  However 
these statements are not probative of whether he has a 
hearing loss which meets the specific criteria for a 
compensable evaluation.  The clinical evidence of records is 
probative of this question, and it unanimously shows that the 
veteran's bilateral hearing loss does not meet or approximate 
the criteria for a compensable evaluation.  For the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

The benefits sought on appeal are accordingly denied.


ORDER

Service connection for exposure to Agent Orange is denied.  

A compensable evaluation for bilateral hearing loss is 
denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

